Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7/8/22 overcome the rejections set forth in the office action mailed 3/10/22, as well as the new prior art identified in the advisory action mailed 6/30/22. New grounds of rejection necessitated by the amendments are set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 8 of claim 14, “tetraesterr” should be “tetraester”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 5, and 14 recite that the pentaerythritol tetraester or derivative thereof is present in an amount of 50% by weight or more of the pentaerythritol and/or pentaerythritol derivative. However, claims 1 and 13, from which claims 3, 5, and 14 depend, have been amended to require that all four terminal substituents of the pentaerythritol esters and/or pentaerythritol derivatives, thus requiring that the pentaerythritol esters and/or pentaerythritol derivatives be tetraesters or tetraester derivatives. Claims 3, 5, and 14 therefore no not further limit amended claims 1 and 13. 
Additionally, claim 14 recites “combining the pentaerythritol in a proportion of 0.2 wt. % or more based on a total composition”, but claim 13, from which claim 14 depends, recites pentaerythritol esters and/or pentaerythritol derivatives rather than pentaerythritol itself, and recites a lower bound of pentaerythritol ester and/or pentaerythritol derivative concentration of 2%. Claim 14 therefore further fails to further limit claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
Claims 1-10, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. Pat. No. 7,691,792) in view of Schroeck (U.S. Pat. No. 4,466,895).
In column 1 lines 12-17, Fisher discloses compositions useful as lubricants. In column 11 lines 36-39 Fisher discloses that the lubricant compositions comprise a base oil, as recited in claim 1. In column 19 lines 17-20 Fisher discloses that the composition can comprise primary and secondary alkyl zinc dialkyldithiophosphate (ZDDP), as recited in claims 1 and 4. In column 21 lines 14-16 Fisher discloses that the composition can comprise a pour point depressant, and in column 21 line 32 discloses that pentaerythritol tetrastearate, meeting the limitations of the pentaerythritol esters of claims 1 and 5, is a suitable pour point depressant. In column 21 lines 35-39 Fisher discloses that the pour point depressant can be present in an amount of 0.05 to 5% by weight, encompassing the concentration range recited in amended claim 1. While Fisher does not disclose the zinc dialkyldithiophosphate and pentaerythritol tetrastearate as friction adjusting agents, since they meet the limitations of the clamed components they are considered capable of performing the intended use. The additives in the composition of Fisher constitute an additive composition as recited in claims 7-8 and 10. In column 24 lines 23-24 Fisher discloses that the compositions are useful in shock absorbers, leading to shock absorbers comprising the lubricant composition, as recited in claim 1, or lubricant additive composition, as recited in claims 7-8 and 10.  The composition of Fisher must be prepared by adding the additives to the oil, as recited in claim 13. The differences between Fisher and the currently presented claims is that Fisher discloses that the composition can comprise primary and secondary alkyl ZDDP, but does not specifically disclose ZDDP containing at least one secondary alkyl group having 3 to 5 carbon atoms, does not disclose the specific ZDDPs of claims 4, 17, and 20, and does not disclose the concentration of ZDDP.
In column 2 lines 41-68 Schroeck discloses metal salts of lower dialkylphosphorodithioic acid (metal dithiophosphate) where the metal can be zinc, and where the alkyl groups are a mixture of primary and secondary alkyl groups having two to four carbon atoms, overlapping the range recited in claim 1, and where at least one alkyl group is a butyl group, which has four carbon atoms, within the range recited in claim 1. In column 3 lines 44-45 Schroeck discloses that zinc salts are the preferred salts. In column 4 lines 9-13 Schroeck discloses that the alkyl groups can be a mixture of n-butyl and isopropyl groups, which have four and three carbon atoms, respectively. The ZDDP of Schroeck will have a mixture of primary and secondary alkyl groups, as recited in claims 4 and 17 and will have a mixture of ZDDPs meeting the limitations of claim 20. In column 10 lines 52-54, Schroeck discloses that the metal salts are preferably present in an amount of 0.1 to 10% by weight of a lubricating composition, encompassing the ranges recited in claims 3, 8, and 14. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
The use of the ZDDP of Schroeck as the ZDDP in the composition, method, and shock absorber of Fisher therefore leads to shock absorbers meeting the compositional limitations of claims 1-5, 7-8, 10, and 20, and methods meeting the method limitations of claims 13-14 and 17. Additionally, since the compositions of Fisher and Schroeck meet the compositional limitations of the claims, they are considered to possess the frictional properties and amplitude dependent indices of claims 2-3, 6-10, 13-14, and 19.
It would have been obvious to one of ordinary skill in the art to use the ZDDP of Schroeck as the ZDDP in the shock absorbers and methods of Fisher, since Schroeck teaches in column 2 lines 66-67 and column 9 lines 4-8 that the zinc dithiophosphates are useful as antiwear/extreme pressure agents and antioxidants in lubricating oil compositions.

Response to Arguments
Applicant’s arguments with respect to the claims filed 7/8/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771